Citation Nr: 1442683	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for abdominal adhesions, status post endoscopic repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from April 2003 to May 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran in her December 2009 VA Form 9 requested a videoconference hearing with a Veterans Law Judge of the Board.  The requested hearing was scheduled for March 2011 but she failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  

Also from the March 2009 rating decision, the Veteran initiated appeals for service connection for HIV, bipolar disorder/depression, and chronic lumbar strain.  However, those benefits were granted by a Decision Review Officer (DRO) decision in a December 2009.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  


FINDINGS OF FACT

1.  The Veteran has not had hypertension at any time during the pendency of the claim.  

2.  The Veteran was not found to have abdominal adhesions on her examination for entrance onto active duty.
3.  The Veteran underwent endoscopic repair of the abdominal adhesions during service.

4.  The evidence does not clearly and unmistakably establish that the adhesions existed prior to service and did not increase in severity as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for abdominal adhesions, status post endoscopic repair are not met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in December 2007 and January 2008, prior to the initial adjudication of the claims.   In addition, as explained below, the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for abdominal adhesions, status post endoscopic repair.  Therefore, no further development is required before the Board decides that claim.

With respect to the hypertension claim, the Board notes that the Veteran's service treatment records are incomplete, and it is apparent that further efforts to obtain those missing records would be futile.  In any event, as explained below, this claim is being denied because the evidence fails to show the presence of hypertension during the pendency of the claim, a fact that would not be altered by service treatment records.  

All available post-service medical evidence identified by the Veteran has been obtained.  In addition, the Veteran was afforded appropriate VA examinations in connection with the claim.  The Veteran's claimed hypertension was addressed by examiners in January 2008 and August 2009, with these examiners concluding based on review of clinical records and examination of the Veteran, with blood pressure readings obtained, that a hypertension diagnosis cannot be medically supported.  They concluded that the Veteran's in-service prenatal hypertension had resolved following her pregnancy, without evidence of recurrence.  The Board finds the opinions to be well-supported by review of the record and current examination findings.  The Board accordingly concludes that the reports of the examinations are adequate for the Board's adjudication of the hypertension claim.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the hypertension claim.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claim.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claim for service connection for hypertension.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304.

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension

Service treatment records reflect that in service in 2004 and 2005 in the course of pregnancy and prenatal health care the Veteran was found to have elevated blood pressure.  Essential hypertension was diagnosed.  

The Veteran was afforded a VA examination in January 2008.  The examiner noted that the Veteran had a history of hypertension in service while pregnant.  However, upon examination the Veteran's blood pressure was taken, with three readings of 124/70, 120/70, and 122/70.  The examiner reviewed the Veteran's records and noted that she was taking no blood pressure medications.  Her documentary history also reflected no persistence of hypertension following her pregnancy.  The examiner accordingly concluded that there was no evidence of hypertension currently.  

The January 2008 VA examiner's findings are consistent with treatment records over the course of the Veteran's claim, which fail to show persistently elevated blood pressure readings, prescribed blood pressure medication, or a current diagnosis of hypertension.  

The Veteran was afforded an additional VA examination in August 2009.  The noted history, findings, and conclusions of the examiner are consistent with those of the January 2008 examiner, to the effect that the Veteran had hypertension while pregnant in service, but that she did not have hypertension currently, the hypertension having resolved following her pregnancy.  

Thus, there is no competent evidence of the presence of hypertension at any time during the period of the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

Residuals of Abdominal Adhesions, Status Post Endoscopic Repair

The record does not show that the Veteran was found to have abdominal adhesions on the examination for entrance onto active duty.  Although some service treatment records are missing, including those from the Veteran's reported endoscopic surgery for repair of abdominal adhesions in service in 2004, subsequent records appear to support the Veteran having undergone that surgery in 2004.  The Veteran is also competent to address that history of surgery, and the Board finds her account credible.  

Upon VA examination in January 2008 the examiner noted that the Veteran had a history of surgery in 2004 to repair abdominal adhesions.  At the examination, the Veteran complained of persistent abdominal pain.  The examiner noted that the Veteran also had a history of surgery as a baby with removal of a portion of the bowel, with persistent diarrhea associated with that bowel removal.  Objectively, the examiner observed right lower quadrant and left lower quadrant one-inch keloid endoscopy scars as residuals of the endoscopic adhesion repairs, as well as a nine-inch transverse scar from the bowel removal.  The examiner assessed, pertinently, abdominal adhesions, but failed to provide an opinion as to the extent of current residuals.  

Upon VA examination in August 2009, the examiner noted that the Veteran's abdominal surgery records from 2004 were absent, but subsequent records including those from separation examination in 2007 noted the Veteran's history of the surgery in 2004 for abdominal adhesions.  The examiner also noted the Veteran's history of abdominal pains, and opined that while it was most likely these pains were residual of the Veteran's original abdominal surgery as an infant, it was not possible to differentiate pain attributable to the original surgery from that due to the subsequent adhesions status post repair in 2004.  

The evidence does not clearly and unmistakably establish that the abdominal adhesions existed prior to service and were not aggravated by service.  The presumption of soundness has not been rebutted.  Moreover, the evidence shows that the Veteran has postoperative residuals of the abdominal adhesions.  Therefore, she is entitled to service connection for those residuals.



ORDER

Service connection for hypertension is denied.

Service connection for abdominal adhesions, status post endoscopic repair, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


